Citation Nr: 0112966	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal of 
a decision denying an increased evaluation for status post 
ACL reconstruction of the right knee.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for patellofemoral pain syndrome, left knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for myofascial lumbosacral spine pain.  



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1985 to May 1989.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, in part, granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
rating; granted secondary service connection for a left knee 
disability and assigned a 10 percent rating; and granted 
service connection and assigned a 10 percent rating for a low 
back disability.  The veteran appealed for the assignment of 
higher ratings.

The veteran also appealed that part of the June 1997 RO 
decision that denied a rating in excess of 10 percent for 
status post ACL reconstruction of the right knee.  A 
statement of the case was issued to the veteran addressing 
this matter but a timely substantive appeal was not received 
thereafter.  A Board letter was sent to the veteran in 
January 2001 providing her with an opportunity to submit any 
evidence and argument on the timeliness question (Marsh v. 
West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 
384 (1993)).  As no response was received, the Board will 
proceed with its appellate review of whether a timely 
substantive appeal of a decision denying an increased 
evaluation for a right knee disability was timely filed.  The 
Board parenthetically notes that an RO decision in August 
1999 increased the rating for the veteran's status post ACL 
reconstruction of the right knee from 10 percent to 30 
percent, effective from May 3, 1996. 

During this appeal, the RO granted an increased rating to 20 
percent for the veteran's left knee disability, effective 
from the date of receipt of the original claim for service 
connection (May 3, 1996).  As the 20 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
FINDINGS OF FACT

1.  In June 1997, the RO denied a rating in excess of 10 
percent for status post ACL reconstruction of the right knee; 
the RO notified the veteran of that decision by letter later 
that month.  

2.  In February 1998, the veteran submitted a notice of 
disagreement, and in August 1998, the RO mailed a statement 
of the case to the veteran addressing the claim for an 
increased rating.

3.  The veteran did not submit a substantive appeal within 60 
days from the date that the RO mailed the statement of the 
case or within the remainder of the 1-year period from the 
date that the RO mailed the notification of its decision 
denying her claim for an increased rating for status post ACL 
reconstruction of the right knee.  


CONCLUSION OF LAW

The criteria for a timely substantive appeal of a decision 
denying an increased evaluation for status post ACL 
reconstruction of the right knee have not been met.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2000).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2000); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 1-9, . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202 (2000).  A properly completed VA Form 
includes the signature of the claimant, his representative or 
his guardian.  See Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 371 (1999).  The formal appeal 
permits the appellant to consider the reasons for an adverse 
RO determination, as explained in the SOC, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. 
App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2000).

In June 1997, the RO denied an increased evaluation for 
status post ACL reconstruction of the right knee; the RO 
notified the veteran of that decision that same month.  In 
February 1998, the veteran submitted a notice of 
disagreement, and in August 1998 the RO mailed a statement of 
the case to the veteran addressing that issue.  The veteran 
did not submit a substantive appeal of the denial of her 
claim for an increased rating for status post ACL 
reconstruction of the right knee until September 2000, at 
which point she raised the issue during a hearing, and the 
veteran did not submit a request prior to that time for 
additional time within which to file an appeal to the Board.  
Accordingly, the veteran's substantive appeal was not timely 
filed. 

In YT v. Brown, 9 Vet. App. 195 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "Court") affirmed a Board decision which 
denied the appellant's claims based upon the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See Mason v. Brown, 8 Vet. App. 
44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a statement of the case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).  In this case, the 
veteran similarly failed to file an appeal prior to 
expiration of the time allowed by law for doing so.  Under 
these circumstances, her claim must be dismissed.


ORDER

A claim for an increased evaluation for status post ACL 
reconstruction of the right knee is dismissed.


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.  There 
is a further duty to assist the veteran with the development 
of her claims.

In written argument dated in October 2000, the veteran's 
representative requested a remand for the purpose of 
obtaining additional medical evidence that is relevant to 
this appeal.  It is apparent in reviewing the veteran's 
Travel Board hearing testimony in September 2000 and some 
recently submitted medical records that the veteran is 
receiving ongoing psychiatric treatment at a VA facility.  
During the hearing, the veteran's representative indicated 
that there were treatment records at a VA clinic in Redding 
that had not yet been obtained, as well as records he wished 
to obtain from the school the veteran was attending.  The VA 
medical records are constructively in possession of VA 
adjudicators and should be obtained as they are relevant to 
the claim for a higher rating for PTSD.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Any other recent VA psychiatric or 
non-VA treatment records that may be available should also be 
secured.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board further notes that, in August 1999, the RO denied a 
claim for a total evaluation based upon individual 
unemployability.  In November 1999, the veteran submitted a 
VA Form 646, wherein she contended that he was unable to 
obtain employment as a result of her service-connected 
disabilities.  The Board finds that this submission 
constitutes a notice of disagreement with the denial of a 
total evaluation based upon individual unemployability.  
38 C.F.R. § 20.201 (2000).  The claims file does not reflect 
that the veteran has been furnished a statement of the case 
addressing that issue.  See 38 C.F.R. § 19.26.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has since made it clear that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Finally, additional medical evidence was submitted by the 
veteran and received by the RO in January 2001 and then 
transferred to the Board shortly thereafter.  The RO has not 
considered the evidence, which is relevant to the issues in 
appellate status, and the evidence was not accompanied by a 
waiver of RO review.  (The veteran did submit such a waiver 
at the September 2000 Travel Board hearing but the only 
evidence submitted at that time was a lay statement.)  While 
it is apparent that this evidence was received more than 90 
days after the case was certified to the Board and there was 
no request for an extension of that time frame to submit 
additional evidence (38 C.F.R. § 20.1304(a) (2000)), as the 
case must be remanded to obtain additional evidence, the 
Board finds that the RO should also review the evidence 
received by the Board in February 2001.

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain all of the 
veteran's outpatient clinic records from 
the VA mental health clinic in Redding, 
that are not already in the claims file.  
The RO should also contact the veteran 
and request that she identify any other 
VA or nonVA health care providers who 
have evaluated or treated her for a 
psychiatric disorder, a back disorder, 
and a left knee disorder.  After 
obtaining any necessary releases, the RO 
should attempt to obtain any additional 
medical records that may be available 
that are not already in the claims file 
and  associate them with the record.  If 
the RO is unable to obtain any records 
identified, the veteran should be 
notified. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

4.  The RO must consider all of the 
relevant evidence that was received in 
January 2001 (and by the Board in 
February 2001) and the evidence received 
pursuant to this remand in adjudicating 
the claims of entitlement to an initial 
evaluation in excess of 50 percent for 
post-traumatic stress disorder, an 
initial evaluation in excess of 20 
percent for patellofemoral pain syndrome 
of the left knee, and an initial 
evaluation in excess of 10 percent for 
myofascial lumbosacral spine pain, to 
include whether staged ratings are 
appropriate for any of the disabilities 
at issue.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any of these claims 
are not granted in full, the RO must 
issue a supplemental statement of the 
case, which addresses all of the relevant 
evidence that was received in January 
2001 (and received by the Board in 
February 2001) and the evidence received 
pursuant to this remand.
   
5.  With respect to the veteran's claim 
for a total disability rating based upon 
individual unemployability (TDIU), the RO 
should take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the rating decision which denied her 
claim for a TDIU.  The veteran should be 
clearly advised of the need to file a 
timely substantive appeal if she wishes 
to complete an appeal from that 
determination.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



